      Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 1 of 10 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 Candy James,                                       Case No.

         Plaintiff,

 v.                                                    COMPLAINT FOR DAMAGES
                                                    UNDER THE FAIR DEBT COLLECTION
 GC Services, LP,                                      PRACTICES ACT AND OTHER
                                                           EQUITABLE RELIEF
         Defendant.

                                                             JURY TRIAL DEMANDED




                                               PARTIES

1.    Plaintiff, Candy James (“Candy”), is a natural person who resided in Chicago, Illinois, at all

      times relevant to this action.

2.    Defendant, GC Services, LP (“GCS”), is a Delaware limited partnership that maintained its

      principal place of business in Houston, Texas, at all times relevant to this action.

                                   JURISDICTION AND VENUE

3.    Pursuant to 28 U.S.C. §1331, this Court has federal question jurisdiction over this matter as

      it arises under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

4.    Pursuant to 28 U.S.C. § 1391(b), venue is proper because a substantial part of the events

      giving rise to this claim occurred in this judicial district.

                                       STATEMENT OF FACTS

5.    At all times relevant to this action, GCS collected consumer debts.

6.    GCS regularly uses instrumentalities of interstate commerce and the mails to collect

      consumer debts owed or due or asserted to be owed or due another.


                                                    1
     Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 2 of 10 PageID #:2




7.   The principal source of GCS’s revenue is debt collection.

8.   GCS is a "debt collector” as defined by 15 U.S.C. § 1692a(6).

9.   As described, infra, GCS contacted Candy to collect a debt that was incurred primarily for

     personal, family, or household purposes.

10. This alleged obligation is a “debt” as defined by 15 U.S.C. § 1692a(5).

11. Candy is a “consumer” as defined by 15 U.S.C. § 1692a(3).

12. In late 2020, Candy signed up for mobile service with Comcast Cable Communication

     Management, dba Xfinity Mobile (“Xfinity Mobile”) and agreed to purchase two new Apple

     iPhones (“iPhones”) to use with Xfinity Mobile service.

13. At the time of signing up for new service, Candy provided her current address and confirmed

     with Xfinity Mobile that they would mail the iPhones to her current address.

14. When the iPhones didn’t arrive as scheduled, Candy notified Xfinity Mobile.

15. Despite Candy not receiving the iPhones, Xfinity Mobile demanded Candy pay the retail

     price of the iPhones.

16. Candy finally convinced Xfinity Mobile to open an internal investigation as to why the

     phones hadn’t arrived.

17. Candy believed that Xfinity Mobile would research her allegations, would see the error was

     their fault and would credit Candy for the purchase price of the iPhones and terminate her

     service agreement.

18. Candy was wrong.

19. In fact, Xfinity Mobile began sending Candy demands for payments and notified Candy that

     the retail price of the iPhones would be automatically withdrawn as part of her autopay

     agreement with Xfinity Mobile.




                                                2
     Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 3 of 10 PageID #:3




20. Candy continued to follow up with Xfinity Mobile remaining steadfast that the iPhones were

     never delivered.

21. Finally, Xfinity Mobile located the missing iPhones and conceded they provided FedEx with

     an incorrect shipping address.

22. Shortly thereafter, Candy received email confirmation from Xfinity Mobile that her account

     had been credited and there was a zero balance on Candy’s account.

23. This email from Xfinity Mobile led Candy to believe the saga had finally ended.

24. Candy was wrong.

25. At some point in this debacle, Xfinity Mobile hired GCS to obtain payment from Candy for

     the iPhones she had never received.

26. In early 2021, GCS began calling Candy on her cellular phone.

27. The first time GCS called Candy, GCS attempted to verify Candy’s identity and refused to

     disclose the reason for their call until she disclosed her personal information to the then

     unknown caller.

28. Candy, following the advice of the Federal Trade Commission, notified GCS that she refused

     to answer GCS’s questions and made it clear that she wouldn’t feel comfortable answering

     their questions in the future.

29. After the first telephone call from GCS, Candy believed she had convinced the then perceived

     scammer to leave her alone.

30. Candy was wrong.

31. Based on Candy’s statements, GCS had no reason to call Candy again as it knew, or had

     reason to know Candy was unwilling to divulge personal information to, at the time, the

     unknown caller.




                                               3
     Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 4 of 10 PageID #:4




32. Despite this, GCS continued to call Candy.

33. In fact, GCS continued to communicate with Candy in connection with the collection of a

     debt.

34. During these phone communications, GCS never disclosed it was a debt collector attempting

     to collect a debt.

35. During these phone communications, GCS refused to disclose their purpose in calling Candy.

36. During these phone communications, GCS continued to ask Candy to confirm information

     that Candy had previously refused to provide.

37. During these phone communications, GCS never indicated it was attempting to confirm or to

     correct Candy’s contact information.

38. After going back and forth with GCS on multiple occasions, Candy finally thought she had

     convinced the likely scammer to leave her alone.

39. Candy was wrong.

40. On or around March 2, 2021, GCS sent Candy a letter (“The Letter”) claiming that Candy

     owed Xfinity Mobile $1,553.10. (See “Exhibit A”)

41. The Letter stated that GCS had not reported the account to any credit reporting agencies.

42. The Letter threatened that Xfinity Mobile had authorized GCS to report this debt to one or

     more credit reporting agencies in the future.

43. GCS’s reference to Candy’s future credit being affected was intended to create a sense of

     urgency for Candy.

44. The letter led Candy to believe that if she disputed the debt to GCS, GCS would cease

     collection until it satisfied GCS’s obligations under the FDCPA.

45. Candy was wrong.




                                                4
      Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 5 of 10 PageID #:5




46. Desperate to help GCS catch their mistake prior to the debt appearing on Candy’s credit

     report, Candy took action.

47. To notify GCS that it was attempting to collect a debt that wasn’t owed, Candy wrote GCS a

     letter (“The Candy Letter”). (See “Exhibit B”)

48. The Candy Letter told GCS that they had made a horrible mistake, that the debt it was

     attempting to collect was disputed, and that she was demanding debt validation.

49. The Candy Letter asked GCS for “proof detailing the debt” and asked that if GCS was unable

     to provide her with documentation showing how the debt was valid to refrain from

     communicating with her.

50. The Candy Letter warned GCS that if it failed to comply with her requests and her protections

     provided by Federal Law that she would be forced to “seek and retain legal counsel”.

51. The Candy Letter also requested that if GCS “reported this debt to any credit bureau, to please

     acknowledge this debt is disputed”.

52. The Candy Letter did not demand GCS Cease and Desist from communicating with her.

53. On or around March 22, 2021, Candy sent GCS The Candy Letter via certified mail.

54. According to the Certified Mail Tracking Receipt, GCS received the Candy Letter on March

     29, 2021 at 5:00 am.

55. After making it clear that she wanted to exercise her legal rights, Candy believed that GCS

     would communicate her concerns to Xfinity Mobile who would in turn inform GCS that they

     were attempting to collect a non-existent debt.

56. Candy was wrong.

57. Despite receipt of Candy’s letter, GCS failed to notify Xfinity Mobile that Candy disputed

     the debt.




                                                5
      Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 6 of 10 PageID #:6




58. Despite receipt of Candy’s letter, GCS failed to undertake efforts to validate the debt.

59. Despite receipt of Candy’s letter, GCS never validated the debt.

60. Despite receipt of Candy’s letter, GCS began reporting the debt to the credit reporting

     agencies.

61. Despite receipt of Candy’s letter, GCS failed to notify the credit reporting agencies that

     Candy had disputed the debt.

62. As of the date of filing, GCS continues to report the inaccurate debt on Candy’s credit report

     despite Candy calling GCS (“The Call Back”) and reasserting her Federal Rights.

63. By enacting the FDCPA and providing consumers the right of Validiation and Dispute,

     Congress was attempting to prevent exactly what GCS did, here.

64. During The Call Back, GCS attempted to excuse their behavior by explaining that its policies

     and procedures for handling letters containing disputes and validations were incapable of

     being processed when words such as “refrain” or “cease” are used by a consumer.

65. It is GCS’s policy to not thoroughly review letters sent by consumers to determine if the letter

     is a dispute letter, a validation request letter, a cease and desist letter, or any combination of

     those correspondences.

66. Acting in conformity with those policies and procedures in this case, GCS failed to realize

     that The Candy Letter was a debt dispute letter.

67. Acting in conformity of those policies and procedures in this case, GCS believed The Candy

     Letter was a Cease and Desist letter.

68. The Candy Letter was not a Cease and Desist letter.




                                                  6
      Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 7 of 10 PageID #:7




69. GCS’s policies and procedures regarding the handling of incoming consumer mail results in

     the needless harassment of consumers and the systematic ignoring of consumers notifications

     that it wants to enlist the protections afforded by Federal Law.

70. GCS’s policies and procedures violate the FDCPA.

71. GCS’s collection efforts, including, but not limited to its telephone calls, caused Candy

     emotional distress in the form of frustration, annoyance, aggravation and anxiety.

72. GCS’s collection efforts also intruded upon Candy’s privacy.

73. GCS’s collection efforts caused Candy to seek and retain counsel to defend herself from

     GCS and enforce her Federal rights.

74. GCS’s collection efforts caused her credit file with the credit reporting agencies to be

     inaccurate and caused her credit score to drop 34 points.

                                         COUNT ONE

                      Violation of the Fair Debt Collection Practices Act

75. Candy re-alleges and incorporates by reference Paragraphs 5 through 74 above as if fully set

     forth herein.

76. GCS violated 15 U.S.C. § 1692c(b) by communicating with a credit reporting agency when

     it was prohibited by law to engage in such communication prior to validating the debt.

                                         COUNT TWO

                      Violation of the Fair Debt Collection Practices Act

77. Candy re-alleges and incorporates by reference Paragraphs 5 through 74 above as if fully set

     forth herein.

78. In order to establish a violation of Section 1692d of the FDCPA, a consumer need not prove

     intentional conduct by the debt collector. See Ellis v. Solomon & Solomon, P.C., 591 F.3d




                                                 7
      Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 8 of 10 PageID #:8




     130, 135 (2nd Cir. 2010); Horkey v. J.V.D.B. & Assocs., Inc., 333 F.3d 769, 774 (7th Cir.

     2013) (“[Plaintiff] points to no evidence in the record regarding [Defendant’s] intent, which

     is just as well, because intent is irrelevant” in a § 1692d claim).

79. “Instead, applying an objective standard, as measured by the ‘least sophisticated consumer,’

     the consumer need only show that the likely effect of the debt collector’s communication or

     conduct could be construed as harassment, oppression or abuse.” See Lee v. Credit Mgmt.,

     LP, 846 F. Supp. 2d 716, 721 (S.D. Tex. 2012).

80. The likely effect of GCS’s debt collection efforts, as measured by the “least sophisticated

     consumer” standard, was “to harass, oppress, or abuse” Candy.

81. GCS violated 15 U.S.C. § 1692d by engaging in conduct the natural consequence of which

     is to harass, oppress, or abuse Candy in connection with the collection of the debt.

                                         COUNT THREE

                      Violation of the Fair Debt Collection Practices Act

82. Candy re-alleges and incorporates by reference Paragraphs 5 through 74 above as if fully set

     forth herein.

83. A debt collector’s intent to violate the FDCPA may be inferred by its maintenance of policies

     and procedures which, in themselves, violate the FDCPA. See Anchondo v. Anderson,

     Crenshaw & Associates, L.L.C., 256 F.R.D. 661, 671 (D.N.M. 2009); see also Kromelbein v.

     Envision Payment Sol., Inc., 2013 WL 3947109, *7 (M.D. Penn. Aug. 1, 2013)(“company

     policy can be just as much a violation of [FDCPA] as the rogue act of an individual

     employee. If anything, a company policy that violates the FDCPA is a more egregious

     transgression because it indicates endemic, rather than isolated, disregard for debtor rights.”);

     citing Edwards v. Niagara Credit Sol., Inc., 586 F. Supp. 2d 1346, 1354 (N.D. Ga. 2008)




                                                  8
     Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 9 of 10 PageID #:9




     (awarding maximum damages in part because conduct was company policy, thereby making

     it routine and frequent).

84. GCS’s policies and procedures, as described in Paragraphs 57 through 70 supra, constitutes

     “conduct the natural consequence of which is to harass, oppress, or abuse” consumers.

85. GCS’s practice, therefore, violates Section 1692d of the FDCPA, which provides:

     A debt collector may not engage in any conduct the natural consequence of which is to
     harass, oppress, or abuse any person in connection with the collection of a debt.

   See 15 U.S.C. §1692d.

86. Because GCS’s practice, in itself, violates the FDCPA, it reflects an intent to harass

     consumers generally.

                                        COUNT FOUR

                      Violation of the Fair Debt Collection Practices Act

87. Candy re-alleges and incorporates by reference Paragraphs 5 through 74 above as if fully set

     forth herein.

88. GCS violated 15 U.S.C. § 1692e by using false, deceptive, or misleading representations or

     means in connection with the collection of the debt.

                                         COUNT FIVE

                      Violation of the Fair Debt Collection Practices Act

89. Candy re-alleges and incorporates by reference Paragraphs 5 through 74 above as if fully set

     forth herein.

90. GCS violated 15 U.S.C. § 1692f by using unfair or unconscionable means to collect the debt.




                                                9
    Case: 1:21-cv-02579 Document #: 1 Filed: 05/12/21 Page 10 of 10 PageID #:10




                                            COUNT SIX

                      Violation of the Fair Debt Collection Practices Act

91. Candy re-alleges and incorporates by reference Paragraphs 5 through 74 above as if fully set

     forth herein.

92. GCS violated 15 U.S.C. § 1692g by continuing its efforts to collect the debt without first

     validating the debt pursuant to Candy’s written request.

                                       JURY DEMAND

93. Candy demands a trial by jury.

                                   PRAYER FOR RELIEF

94. Candy prays for the following relief:

           a. Judgment against GCS for actual damages, statutory damages, and costs and

               reasonable attorney’s fees pursuant to 15 U.S.C. § 1692k.

           b. For such other legal and/or equitable relief as the Court deems appropriate.



                                             RESPECTFULLY SUBMITTED,



Date: May 12, 2021                           By:     /s/ Jeffrey S. Hyslip
                                             Jeffrey S. Hyslip, Esq.
                                             Hyslip Legal, LLC
                                             1309 Park St., Suite A
                                             McHenry, IL 60050
                                             Phone: 614-490-4224
                                             jeffrey@hysliplegal.com

                                             Attorney for Plaintiff




                                               10
